Citation Nr: 1201224	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hip and lower extremity disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability, including depression.

3.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARINGS ON APPEAL

The Veteran and a friend.



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that denied entitlement to service connection and determined new and material evidence was not submitted to reopen the claim.

The Veteran testified at a Board hearing via video conference in October 2010  before the undersigned Veterans Law Judge, with the Veteran sitting at the RO and the undersigned sitting at the Board's Central Offices in Washington, DC.  The Veteran also testified at hearing at the RO in August 2009 before a decision review officer (DRO).  Transcripts of the hearing testimony of both hearings are of record and have been reviewed.

The January 2009 rating decision also denied an increased rating for the Veteran's low back disorder, and the Veteran appealed that determination.  In response to the statement of the case (SOC), however, the Veteran specifically indicated on his substantive appeal (VA Form 9) that he was not perfecting an appeal of the increased rating claim.  Hence, that issue is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. §§ 20.200, 20.202 (2011).



In the decision below, the Board reopens the claim for entitlement to service connection for a psychiatric disability and remands it for further development and a decision on the merits.  The claims for entitlement to service connection for hip and left lower extremity disability and a TDIU are also addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of October 2004, the RO denied a claim of entitlement to service connection for a psychiatric disability.  The Veteran did not appeal the decision.

2.  Evidence submitted since the October 2004 rating decision is both new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The RO's October 2004 decision that denied entitlement to service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the RO's October 2004 determination is new and material, and the claim for entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.159, 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran is seeking to reopen a previously denied service connection claim for depression as secondary to the service-connected lumbosacral strain.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The Veteran filed a claim for VA benefits in May 2004.  The October 2004 rating decision that the Veteran was dependent on marihuana and his psychiatric symptoms were related to substance abuse, with no showing that psychiatric disability was related to a service-connected disability.

In light of the above, the October 2004 rating decision denied entitlement to service connection for depression as secondary to service-connected disabilities, and an RO letter dated that same month informed the Veteran of the decision and his appeal rights.  The Veteran did not appeal the decision.

The Veteran applied to reopen his claim in May 2007.  As noted earlier, the January 2009 rating decision denied a reopening of the claim.

Analysis

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).

Evidence added to the claims file since the October 2004 rating decision include the Veteran's VA outpatient records and the testimony at the RO and Board hearings.  The Veteran testified that his psychiatric disability was due to his service-connected back disability and he had been told this by medical personnel.  The Board notes that, although an April 2007 VA mental health consult reflects the Veteran's substance abuse was still active, a September 2008 entry of the Veteran's treating VA psychiatrist reflects diagnoses of schizoaffective disorder and mood disorder secondary to medical conditions.  This entry lends some support to the Veteran's testimony at the Board hearing that his psychiatrist had opined his acquired mental disorder was related to his service-connected disorders.

In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  Assuming its credibility, the Board does not test the weight of the September 2008 entry and finds the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Veteran's claim of entitlement to service connection for depression as secondary to service-connected disabilities, including the service-connected lumbosacral strain, is reopened.  38 C.F.R. § 3.156(a).

Although the claim is reopened, the Board finds it is not sufficiently developed to render a decision on the merits.  See Bernard, 4 Vet. App. 384.  It is discussed further later in the remand portion below.  



ORDER

New and material evidence having been submitted, a claim of entitlement to service connection for a psychiatric disability is reopened, and the appeal is granted to that extent only.


REMAND

As noted in a February 2008 rating decision, the January 2008 VA spine examination report reflects that the objective findings on clinical examination did not include lumbar radiculopathy or sciatica.  The Veteran's motor and sensory examinations were normal, and his lower extremity reflexes were 2+ bilaterally.

The Veteran testified at the RO hearing that his sciatica symptoms were present primarily during flare-ups.  The records related to the Veteran's application for disability benefits administrated by the Social Security Administration (SSA) were added to the claims file after the RO hearing and before issuance of the SOC.  An April 2007 report of the neurology examination conducted for the SSA reflects that the examiner noted that, although the Veteran's straight leg raising was normal, all deep tendon reflexes were absent.  The diagnosis was lumbar disc disease with left-sided sciatica.  June 2007 VA outpatient records, however, reflect the Veteran presented with complaints of left lower extremity sciatica after a lifting episode, but neurological examination was normal, except for a slight decreased in sensation in the left lateral thigh.  In light of these conflicting examination results, the Board deems the evidence sufficient to conduct another neurological examination.  See 38 C.F.R. §§ 3.102, 3.159(c).

The Board also notes that the Veteran is service connected for a lumbosacral strain.  The evidence of record shows the Veteran has experienced a work-related injury as well as a May 2007 incident when he presented at a VA emergency room after helping a friend lift a motorcycle onto a truck.  To facilitate appellate review of the Veteran's claims, the Board needs a comprehensive medical assessment of the Veteran's symptoms that are related to his service-connected disorder.  This is also the case with the Veteran's diagnosed depression.  The Board deems the claim for a TDIU as intertwined with the other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Hence, it is also remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain all of the Veteran's VA medical records relevant to the claims in issue that were generated since September 2008 and associate them with the claims file.

2.  After the above is complete, regardless of whether additional records are obtained, schedule the Veteran for a VA neurological examination.  To the extent practical, the AOJ should endeavor to schedule the examination when the Veteran's sciatica symptomatic.  The claims folder and a copy of this remand must be provided to the examiner for review as part of the examination.  All indicated diagnostic tests, to include an MRI examination, should be conducted.  Ask the examiner to specifically identify the Veteran's symptomatology that is etiologically related to the service-connected lumbosacral strain.  

If the examiner diagnoses hip or other lower extremity radiculopathy or sciatica, the examiner is also asked to indicate whether it is as likely as not (50-percent probability or greater) related to the Veteran's service-connected lumbosacral strain.  If not, the examiner is asked to indicate whether it is as likely as not that the service-connected lumbosacral strain aggravates, that is, chronically worsens, any diagnosed left-sided radiculopathy/sciatica, and if so, what is the permanent measurable increase in pathology attributed to service-connected disability.  The examiner is also asked to assess whether the Veteran's diagnosed orthopedic/ neurological disorders render him unable to obtain and maintain substantially gainful employment.  In addressing this question the examiner is asked to assess the impact of the medication prescribed for the Veteran's lumbosacral strain on his ability to obtain and maintain substantially gainful employment.

The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.

3.  After the above is complete, schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand must be provided to the examiner for review as part of the examination.  For each psychiatric disability found, the examiner should indicate whether it is as likely as not (50-percent probability or greater) related to a service-connected disability.  The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for any opinion rendered.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


